Gilbert, J.,
dissenting. The specific holding of this court in which the judgment of the trial court is affirmed is: “This amendment is void for uncertainty, because it can not be determined to which section of the act of 1919 it should be attached as a proviso or amendment, there being no provision 5, section 5, article 5 of Georgia Laws of 1919.” The legislation contained in the amendatory act of 1922 is as follows: “Provided said State Highway Board is authorized to construct and maintain State-aid roads in and through towns or cities of not more than twenty-five hundred people.” That act is expressed in terms so clear that it is not essential that it be construed in connection with any previous or succeeding language in the original highway act. It is capable of being understood, standing quite alone. The constitution of Georgia, art. 3, section 7, par. 7 (Civil Code (1910), § 6445), provides .as follows: “No law, or section of the Code, shall be amended or repealed by mere reference to its title, or to the number of the section of the Code, but the amending or repealing act shall distinctly describe the law to be amended or repealed, as well as the alteration to be made.” This is not an amendment to the Code, but is an amendment to a statute. The constitution, therefore, pertaining to the question, provides that the amending act shall distinctly describe the law to be amended, as well as the alteration' to be made. The amendatory act of 1922 distinctly describes the law to be amended, and also very clearly states the alteration to be made; that is, the addition of the provision of the amendatory act of 1922. The amendatory act describes the act to be amended as “provision 5, section 5, article 5 of Georgia Laws of 1919, and amendments thereto, Act 1921, to reorganize and reconstitute the State Highway Department of Georgia.” There is no difficulty in finding that act, and therefore it is very clear what particular law the legislature desired to amend. In examining the act of 1919 we find that there is an article 5, and consequently we know that the amendatory act was intended to become a part of that article. But we also find that there is no provision 5, section 5. That fact offers no *622hindrance whatever to an intelligent construction of the act of 1919 as amended by the act of 1922, the provisions of the amendatory act becoming a part of article 5 of the act of 1919. For that reason I can not concur with the majority in the opinion that the amendatory act is void for uncertainty. It is not necessary to discuss in this dissent whether or not the judgment of the trial court could be sustained notwithstanding the views just expressed, since the majority have placed the affirmance solely upon the ground that the amendment is void.